    Case: 1:18-cv-01938 Document #: 45 Filed: 01/07/20 Page 1 of 6 PageID #:203
PC SCAN
                                                              FIL/2E0D
                                                                     20
                                                                                        MC
                                                                   1/7
                                                                           . BRUTO    N
                                                                 THOMA.SDG
                                                                         IS T R IC T COURT
                                                              CLERK, U.S
Case: 1:18-cv-01938 Document #: 45 Filed: 01/07/20 Page 2 of 6 PageID #:204
Case: 1:18-cv-01938 Document #: 45 Filed: 01/07/20 Page 3 of 6 PageID #:205
Case: 1:18-cv-01938 Document #: 45 Filed: 01/07/20 Page 4 of 6 PageID #:206
Case: 1:18-cv-01938 Document #: 45 Filed: 01/07/20 Page 5 of 6 PageID #:207
Case: 1:18-cv-01938 Document #: 45 Filed: 01/07/20 Page 6 of 6 PageID #:208
